NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA JESUS ROMERO,                             No. 20-15060

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00108-JAS

 v.
                                                MEMORANDUM*
UNION PACIFIC RAILROAD,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Maria Jesus Romero appeals pro se from the district court’s summary

judgment in her action alleging claims under the Federal Employers’ Liability Act

(“FELA”) arising from a work-related accident. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Schmidt v. Burlington N. & Santa Fe Ry., 605



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 686, 688 (9th Cir. 2010). We affirm.

      The district court properly granted summary judgment on Romero’s claims

because Romero failed to raise a genuine dispute of material fact as to whether her

accident or injuries were connected to Union Pacific’s conduct or facilities. See

Claar v. Burlington N. R.R. Co., 29 F.3d 499, 503 (9th Cir. 1994) (a claim under

FELA requires a plaintiff to “demonstrate some causal connection between a

defendant’s negligence and their injuries”).

      The district court did not abuse its discretion by denying Romero leave to

file a third amended complaint because Romero already had multiple opportunities

to amend, and the addition of new claims would cause prejudice and delay. See

Yakama Indian Nation v. State of Wash. Dep’t of Revenue, 176 F.3d 1241, 1246

(9th Cir. 1999) (denial of leave to amend is warranted if amendment “would cause

prejudice to the opposing party . . . or creates undue delay”); see also Chodos v.

West Publ’g Co., Inc., 292 F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district court

has already granted a plaintiff leave to amend, its discretion in deciding subsequent

motions to amend is particularly broad” (citation and internal quotation marks

omitted)); Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000)

(standard of review).

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett


                                          2                                   20-15060
v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3          20-15060